DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-16, 18-20 are currently pending. Claims 2-3, 9-10, 15-16, and 19-20 are withdrawn. Claims 1, 4-6, 8, 11-14, and 18 are considered below.
Specification and Drawings
In light of applicant’s response filed June 30, 2022, the previous objections to the specification and drawings are now moot and are thus withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In claim 12, the recitation “the at least one seedlings comprises aquatic fauna” renders the claim indefinite. Particularly, the term “seedling” in claim 12 is used by the claim to mean “a young animal,” while the accepted meaning of “seedling” is “a young plant.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 4-6, 8, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 111284698 to Gao, et al. (“Gao”) (a copy of the reference and an English translation were provided in the previous Office Action) in view of CN 113711735 to Huang et al. (“Huang”) (a copy of the reference and an English translation are provided herewith).   
Regarding claim 1, Gao teaches a seedling box for aerial drone delivery of seedlings, the seedling box comprising: two or more container portions (upper-right portion of 2, upper-left portion of 2, lower-right portion of 2, lower-left portion of 2), wherein each of the two or more container portions is configured to house seedlings (FIGS. 1-3); wherein consecutive container portions are laterally adjacent to each other (FIGS. 1-3); a loading mechanism (7) configured to move seedlings from each of the two or more the first container portions (FIGS. 1-3); and a deploying mechanism (5) configured to receive seedlings from the loading mechanism and configured to deploy seedlings for planting (FIGS. 1, 4-5; pg. 5 of English translation).
Gao teaches wherein at least one of the two or more container portions comprises at least one seed, but it does not explicitly teach wherein at least one of the two or more container portions comprises at least one seedling. 
Huang teaches a seedling box for aerial drone delivery of seedlings, and Huang teaches wherein at least one of the two or more container portions comprises at least one seed and/or at least one seedling (pg. 2 of English translation, particularly lines 21-22; Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seedling box of Gao such that at least one of the two or more container portions comprises at least one seedling, as taught by Huang, in order to help the growth of the young plants. 
Regarding claim 4, the combination of Gao and Huang teaches wherein at least one of the two or more container portions comprises a drone connector mechanism (Gao at 1, 3) configured to attach to an aerial drone for delivery of seedlings (Gao at FIGS. 1, 2; pg. 5 of English translation).
Regarding claim 5, the combination of Gao and Huang teaches wherein the loading mechanism is detachable (Gao at via 3; FIGS. 1, 2).
Regarding claim 6, the combination of Gao and Huang teaches wherein the loading mechanism is loadable with seedlings (Gao at FIGS. 1, 2; pgs. 4-5 of English translation).
Regarding claim 8, the combination of Gao and Huang teaches wherein the deploying mechanism comprises portioned ridges configured to rotate seedlings out of the two or more container portions (Gao at FIGS. 4-5; pg. 5 of English translation).
Regarding claim 13, Gao discloses an aerial drone with seedling box for aerial drone delivery of seedlings, the drone comprising: an aerial drone (pgs. 4-5 of English translation); a seedling box, wherein the seedling box comprises two or more container portions (upper-right portion of 2, upper-left portion of 2, lower-right portion of 2, lower-left portion of 2), wherein each of the two or more container portions is configured to house seedlings (FIGS. 1-3); wherein consecutive container portions are laterally adjacent to each other (FIGS. 1-3); a drone connector mechanism (1, 3) configured to connect the two or more container portions to the aerial drone (FIGS. 1, 2; pg. 5 of English translation); a loading mechanism (7) configured to move seedlings from the two or more container portions (FIGS. 1, 3); and a deploying mechanism (5) configured to receive seedlings from the loading mechanism and configured to deploy seedlings for planting (FIGS. 1, 4-5; pg. 5 of English translation).
Gao teaches wherein at least one of the two or more container portions comprises at least one seed, but it does not explicitly teach wherein at least one of the two or more container portions comprises at least one seedling. 
Huang teaches a seedling box for aerial drone delivery of seedlings, and Huang teaches wherein at least one of the two or more container portions comprises at least one seed and/or at least one seedling (pg. 2 of English translation, particularly lines 21-22; Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seedling box of Gao such that at least one of the two or more container portions comprises at least one seedling, as taught by Huang, in order to help the growth of the young plants. 

Regarding claim 14, the combination of Gao and Huang teaches wherein the seedling box is detachable (Gao, via 3; FIGS. 1, 2).
Regarding claim 18, the combination of Gao and Huang teaches wherein the deploying mechanism comprises portioned ridges configured to rotate seedlings out of the two or more container portions (Gao at FIGS. 4-5; pg. 5 of English translation).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Huang as applied to claim 1 above, and in further view of CN 108569402 to Yang (“Yang”) (a copy of the reference and an English translation are provided herewith).
Regarding claim 11, the combination of Gao and Huang teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the at least one seedling comprises aquatic flora. 
Yang teaches a seedling box for aerial drone delivery, wherein the at least one seedling comprises aquatic flora (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seedling box of the Gao and Huang combination such that the at least one seedling comprises aquatic flora, as taught by Yang, in order to facilitate planting of rice in aquatic environments. 
Regarding claim 12, the combination of Gao and Huang teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the at least one seedling comprises aquatic fauna. 
Yang teaches a seedling box for aerial drone delivery, wherein the at least one seedling comprises aquatic flora (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seedling box of the Gao and Huang combination such that the at least one seedling comprises aquatic flora, as taught by Yang, in order to facilitate planting in aquatic environments. 
While the combination of Gao, Huang, and Yang teaches wherein the at least one seedling comprises aquatic flora, it does not explicitly teach wherein the at least one seedling comprises aquatic fauna. 
It is well settled, however, that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is obvious to one of ordinary skill in the art. In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seedling box of the Gao, Huang, and Yang combination such that the at least one seedling comprises aquatic fauna, rather than aquatic flora, in order to facilitate planting aquatic fauna, in an aquatic environment. 
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are moot in light of the new grounds for rejection. Applicant’s arguments are directed to the claim amendments filed June 30, 2022. In light of these amendments, independent claims 1 and 13 are now rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Huang. As discussed above, the combination of Gao and Huang teaches each and every element of claims 1 and 13.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619